Order of the Appellate Division and that of Special Term reversed and nominating petitions for respondents Henry F. Richardson, Gilbert H. Scudder and L. Paul Ahlers for village offices of the Village of Northport, New York, declared invalid and the clerk of the Village of Northport directed to delete the names from the ballot upon the ground that the failure of the *886signers of the petitions to comply with the provisions of section 138 of the Election Law rendered the petitions invalid. (Matter of Lieblich v. Cohen, 286 N. Y. 559; Matter of McKeever v. Hornidge, 306 N. Y. 876; Matter of Connors v. Messina, 308 N. Y. 877.) No opinion.
Concur: Conway, Ch. J., Dye, Froessel, Van Voorhis, Burke and Cohn,* JJ.

 Designated pursuant to section 5 of article YI of the State Constitution in the temporary absence of Desmond and Fuld, JJ.